TRIAL COURT OFFICIAL'S
         REQUEST            FOR EXTENSION OF TIME TO FILE RECORD
                                                                                          FILED IN
                                                                                   12th COURT OF APPEALS
                                                                                        TYLER, TEXAS
Court of Appeals No. (If known): 12 -14               -00243             -CV
                                                                                    1/5/2015 4:07:06 PM
                                                                                        CATHY S. LUSK
Trial Court Style: In the Matter of the Marriage of Rusty Burnett Abney and Sandee Caprice Abney
                                                                                            Clerk and in the

interest of Breeana Caprice Abney and Britton Stanley Abney, Children

Trial Court & County: 3rd District Henderson County

Trial Court No.:2013C-0589

Date Trial Clerk's Record Originally Due:

Date Court Reporter's/Recorder's Record Originally Due: Novemeber 20, 2014

Anticipated Number of Pages of Record: N/A

I am responsible for preparing a record in this appeal but I am unable to file the record by the original due date for
o        to the best of my knowledge, the Appellant has made no claim of indigence and has failed to either          pay
the following  reason/s:   (Check all that apply - attach additional pages if necessary.)
the required fee or to make arrangements to pay the fee for preparing the record.
o       my duties listed below preclude working on this record:



o       Other. (Explain.): I received a letter from Mr. Rusty Abney stating that he no longer needed the record or the
        appeal.

I anticipate this record will be completed and forwarded to the 12th Court of Appeals by                         , and I
hereby request an additional                    days within which to prepare it. TEX . R. APP. P. 37.3.


In compliance with TEX . R. APP. P. 9.5(e), I certify that a copy of this notice has been served on counsel for all
parties to the trial Court's judgment or order being appealed. I further certify by my signature below that the
information contained in this notice is true and within my personal knowledge.



Date January 5, 2015                                       Signature


Office Phone Number 903- 676-4039                 Printed Name
E-mail Address (if available)
                                                           Official Title
Trial Clerk's/Court Reporter's Request for Ext/12th CA-CsL/Tyler/12-3-97/Rev.5-3-2001
T EXAS RULE OF APPELLATE PROCEDURE 9.5(e) reads:

        Certificate requirements. A certificate of service must be signed by the person who made the service
        and must state:

        (1) the date and manner of service;
        (2) the name and addresses of each person served; and
        (3) if the person served is a party's attorney, the name of the party represented by that attorney.


The following parties have been served with a copy of this document:
(Information may be either printed or typed.)

Lead Counsel for APPELLANT(S ):                              Lead Counsel for APPELLEE(S ):




Name:                                                        Name:

Address:                                                     Address:




Phone no.:                                                   Phone no.:

Attorney for:                                                Attorney for:




Lead Counsel for APPELLANT(S ):                              Lead Counsel for APPELLEE(S ):

Name:                                                        Name:

Address:                                                     Address:




Phone no.:                                                   Phone no.:

Attorney for:                                                Attorney for:



Additional                               information,                                   if                     any: